Citation Nr: 0928031	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-09 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO found the evidence 
submitted was not new and material and the claim was not 
reopened.  

The Veteran testified before the undersigned at a Board 
hearing in April 2008.  A copy of the transcript has been 
associated with the hearing.  


FINDINGS OF FACT

1. In an October 1979 decision, the RO continued and 
confirmed a prior denial of service connection for a back 
disability.  The Veteran did not file a notice of 
disagreement and the decision became final.  

2. Evidence received since the October 1979 decision raises a 
reasonable possibility of substantiating the claim of service 
connection for a back disability.  

3. A clear preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed back disability is 
related to service.  


CONCLUSIONS OF LAW

1. The October 1979 rating decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 4005(c) (West 1976); 38 C.F.R. § 3.104, 19.118, 19.153 
(West 1979); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2. Evidence received since the October 1979 rating decision 
is new and material, and the service connection claim for a 
back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

3. A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In October 2005, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  The AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  In March 2006, the 
Veteran was informed of the type of evidence necessary to 
establish the degree of disability and an effective date 
prior to the initial adjudication of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During this appeal, the Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  This decision established additional requirements 
with respect to the content of VA notice for claims to 
reopen.  Without deciding whether the notice and development 
requirements of Kent have been satisfied in the present case, 
it is the Board's conclusion that the case does not preclude 
the Board from adjudicating this portion of the Veteran's 
claim.  The Board is taking action favorable to the Veteran 
by reopening the claim of service connection for a back 
disability.  See, Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available medical 
records have been secured.  The Veteran was given a pertinent 
VA examination in June 2007.  

II. New and material evidence claim

        A. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

	B. Analysis

The RO first denied the Veteran's claim for arthritis of the 
low back in July 1970.  In October 1979, the RO denied 
service connection for residuals of a back injury (claimed as 
arthritis) in service.  It was noted that the Veteran did not 
have a chronic back disability related to active duty.  The 
Veteran did not file a notice of disagreement and the 
decision became final.  38 U.S.C.A. § 4005(c) (West 1976); 
38 C.F.R. § 3.104, 19.118, 19.153 (1979); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  The claim for entitlement to service 
connection for a back disability may be reopened if new and 
material evidence is submitted.  Manio, 1 Vet. App. 140.  

At the time of the October 1979 rating decision, the evidence 
in the claims folder included service treatment records and 
June 1970 and July 1979 VA examinations.  

Evidence received since the October 1979 rating decision 
includes VA medical records, the Veteran's statements, a June 
2007 VA examination and an April 2008 Board hearing 
transcript.  In particular, a November 2006 VA radiology 
record showed mild degenerative changes and the June 2007 VA 
examination report showed a diagnosis of lumbar spine strain.  

The Board finds that new and material evidence has been 
received since the October 1979 rating decision.  Significant 
evidence includes the November 2006 VA radiology record and 
the June 2007 VA examination report.  This evidence reflects 
that the Veteran currently has chronic back disability.  This 
additional evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the service connection claim.  
It raises a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156(a).  The evidence is considered new and 
material and the claim for service connection for a back 
disability is reopened.  

As the Board has determined that new and material evidence 
has been submitted for the Veteran's service connection claim 
for a back disability, it is necessary to consider whether 
the Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the October 2005 
letter provided the Veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  He 
has been notified of the evidence necessary to establish the 
claim on the merits and what evidence VA would obtain and 
what evidence he needed to provide.  The Veteran has provided 
argument addressing his claim on the merits and was given a 
hearing.  Accordingly, the Board finds that the Veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. at 394.  



III. Service connection claim 

        A. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

	B. Analysis

In his March 2007 formal appeal, the Veteran stated he fell 
20 feet off of a water tower while serving in Vietnam in June 
1969.  He stated he was evacuated first to Japan and later 
back to a military hospital in the United States.  The reason 
for the evacuation, the Veteran claimed, was due to a back 
injury.  

At the April 2008 Board hearing, the Veteran asserted he had 
chronic back pain before service but was not given light duty 
before the accident.  (Transcript, p 3-4.)  He stated he was 
continually treated for a back condition from 1970 onward.  
(Transcript, p 9.)  The Veteran asserted his bed caused his 
back pain before his injury in service.  (Transcript, p 15-
16.)  The Veteran also stated he injured his back in 1989 
moving ladders.  (Transcript p 16-17.)  

The Veteran has many service treatment records regarding his 
back.  His March 1967 enlistment examination has a note in 
the physician's summary section: "Back-hard work-is a 
salesman!"  Records show the Veteran began to complain of 
back pain in December 1968, but no diagnosis is shown.  He 
was seen in physical therapy for ice massage and exercise.  

A June 1969 clinical record cover sheet shows a diagnosis of 
a lumbar spine contusion, "sustained when patient fell off 
water tower near company area."  Multiple records from this 
period show the Veteran also suffered a lip laceration, 
traumatic avulsion of the teeth; and a fracture of the left 
wrist.  A radiographic report of the lumbar spine from July 
1969 was negative for abnormality.  A July to August 1969 
hospital summary for the Veteran shows his lumbar spine 
contusion improved.  Another July 1969 record notes the 
Veteran's back injury had no artery or nerve involvement.  A 
personnel record from August 1969 shows the Veteran the put 
on profile due to a bruise of the back and a healed fracture 
of the left wrist.  

A service treatment record from October 1969 noted an X-ray 
from the same month, which showed no abnormalities.  The 
Veteran was not using support or exercising.  The following 
month another record noted the Veteran continued to not 
exercise and use back support.  He had a board under his 
mattress.  A December 1969 record summarized the Veteran's 
history and noted the Veteran continued to complain about low 
back pain and his current duty assignment.  Upon physical 
examination, the Veteran's back was normal.  An X-ray was 
also normal.  The impression was that there was no evidence 
of an orthopedic disease; also written was "suspect 
secondary gain as unrelated movements to back pain."  

The Veteran complained of a sore neck and low back pain in 
February 1970.  On his March 1970 separation examination, the 
Veteran reported he was in bad health because he had back 
pain.  The physician's summary noted the Veteran had 
stiffness when he slept and was recently cleared by the 
military hospital's orthopedic department for "pinched nerve 
syndrome" in his neck.  No diagnosis regarding the back was 
recorded.  

At a June 1970 VA examination the Veteran reported a 
diagnosis of rheumatoid arthritis, but no record of this 
diagnosis was found.  His medical history was reviewed and 
related by the examiner.  X-rays were negative.  The Veteran 
was not receiving any current treatment for his back but 
stated he felt low back pain when bending or lifting.  No 
spasm, radiation of pain, tenderness, limitation of motion, 
deformity or joint swelling was found.  He had a normal gait, 
spine curve and motion.  Arthritis was not found.  

The Veteran received two July 1979 VA examinations.  The 
first was for his back. The Veteran complained of neck and 
back pain since 1969.  His fall from the water tower was 
noted.  Physical examination revealed some limitation of 
motion and pain on percussion of the lumbar musculature.  
Straight leg raising testing was negative for abnormality and 
no pathologic reflexes were elicited.  X-rays were again 
noted as negative.  The second examination was for a 
neuropsychiatric illness.  The Veteran reported injuring his 
neck and having a concussion in the water tower accident.  
The diagnosis was residuals of a concussion and neck injury.  

No other medical information on the Veteran's back appears in 
the claims file until June 2004, when the Veteran complained 
of low back pain in a VA out-patient treatment record.  The 
Veteran was exercising on a new abdominal exercise device, 
did many repetitions, and then noticed low back, right hip 
and leg pain.  The back and sciatica pain had since resolved.  
A follow-up record from the same month showed the Veteran had 
full range of motion of the lumbar spine and stated his 
radiculopathy had improved.  Back pain had resolved.  

November 2006 VA radiology and treatment reports addressed 
the lumbar spine.  The radiology record showed mild 
hypertrophic change involving L1-L2, L3 and L4.  No abnormal 
motion was seen upon flexion and extension.  The impression 
was mild degenerative changes.  In a VA out-patient note, the 
Veteran said he noticed he does not stand straight and could 
not extend backward.  He experienced no pain, but stiffness 
after doing heavy work.  The doctor noticed less than normal 
lordosis of the lumbar spine, but still within normal limits.  
No tenderness was noted.  An X-ray report reflects no major 
abnormalities.  The doctor recommended physical therapy and 
gentle stretches.  

A June 2007 VA examination report showed the claims file was 
reviewed.  The examiner summarized the Veteran's history and 
current complaints.  The Veteran stated that "over the 
years" he had occasional back pain with worsening pain over 
the last three to four years.  He complained of some right 
leg pain with it.  X-rays showed mild arthritis in his back.  
Upon physical examination, the back was essentially normal in 
all objective respects; no increased kyphosis, scoliosis or 
spasms.  Tenderness and painful motion were noted.  The 
Veteran wore no assistive devices, was able to do his normal 
job and had no incapacitating episodes.  The final diagnosis 
was lumbar spine strain with mild arthritis.  The examiner 
opined that it is not likely that that the Veteran's current 
symptomatology is related to a remote injury, but was instead 
"a naturally occurring phenomenon."  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's diagnosed lumbar spine 
strain and mild arthritis are related to his service.  As 
mentioned, that an injury occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  While the Veteran has shown an injury in service 
(a contusion to the lumbar spine in June 1969), he has not 
shown the requisite chronicity or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b).  The 
separation and VA examination after service were negative for 
a back disability.  No symptomatology was found after service 
for many years until the November 2006 radiology record, 
which showed arthritis and back strain.  The Board also 
relies on the examiner's opinion in concluding the arthritis 
and back strain are not related to the Veteran's injury in 
service.  The examiner provided a rationale for the opinion.  
It was noted that recent back symptoms were more severe than 
previous ones and the radiographic findings of arthritis were 
also relatively new.  There is no medical evidence in the 
file showing that the Veteran's current arthritis or lumbar 
spine strain is related to his service.  

As a clear preponderance of the evidence is against the 
Veteran's claim for service connection for a back disability, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Service connection for a back disability is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


